DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Notice of Pre-AIA  or AIA  Status
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 3/18/2022 and 3/16/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding claim 1, the term of “an absorbing polarizer … and substantially absorbing the second polarization state” (line 14-15) is vague and renders the claims indefinite. Claim 1 cites that “the reflective polarizer substantially transmitting a first polarization state and substantially reflecting an orthogonal second polarization state” (line 9-11). Appears that the second polarization state is reflected by the reflective polarizer on the first lens, not going to the second lens. How an absorbing polarizer on the second lens substantially absorbing the second polarization state?

Further, the term of  “the reflective polarizer substantially transmitting a first polarization state and substantially reflecting an orthogonal second polarization state” (line 9-11) is vague and renders the claims indefinite. Commonly it is understood the terms of “transmitting a light beam” or “reflecting a light beam”. Claim citation appears that polarization states can be transmitted or reflected, which is ambiguous. Do applicants mean that “the reflective polarizer substantially transmitting a light beam of first polarization state and substantially reflecting a light beam of orthogonal second polarization state”?

Claims 2-5 are rejected as containing the deficiencies of claim 1 through their dependency from claim 1.

Claim 9 has same undefined issues (line 6-7 and line 10-11) as these of claim 1.

Regarding claim 6, the term of “…a major surface of the first and second lenses…” (line 6 and 9) is vague and renders the claims indefinite. Instant disclosure does not teach that the first and second lenses have/share a major surface. Do applicants mean that “…a major surface of the first or second lenses…”?
Further, the term of “…substantially equal…” (line 17) is vague and renders the claims indefinite, as it does not give a defined range for equality.

Claims 7-8 are rejected as containing the deficiencies of claim 6 through their dependency from claim 6.

Therefore proper amendments are required in order to clarify the scopes of the claims and overcome the rejections.

Examiner’s Note
Regarding the references, the Examiner cites particular figures, paragraphs, columns and line numbers in the reference(s), as applied to the claims above. Although the particular citations are representative teachings and are applied to specific limitations within the claims, other passages, internally cited references, and figures may also apply. In preparing a response, it is respectfully requested that the Applicant fully consider the references, in their entirety, as potentially disclosing or teaching all or part of the claimed invention, as well as fully consider the context of the passage as taught by the reference(s) or as disclosed by the Examiner.

Conclusion
The prior arts made of record and not relied upon are considered pertinent to applicant's disclosure:
     
(a) Ouderkirk et al (US 9557568) is cited for teaching An optical system for displaying a image (abstract; fig. fig. 1 and 2), comprising: a first lens comprising opposing first and second major surfaces, a second lens comprising opposing third and fourth major surfaces, an air gap between the first and second lens and the second major surface concave toward the third major surface (fig. 2, 210, 220); a reflective polarizer (fig. 2, 227), an optical stack, a partial reflector (fig. 2, 217), a quarter wave retarder (fig. 2, 225) and an absorbing polarizer (fig. 24B, 2468).

 (b) Gay et al (US 20110193814) is cited for the teaching an optical system and display (abstract; figs. 9-16), comprising a display (1), lenses (13a-b, 20), a reflective polarizer (5), a partial mirror (3), quarter waveplates (10, 11) and absorbing polarizers (9, 12) (fig. 9-16).

Any inquiry concerning this communication or earlier communication from the examiner should be directed to Jie Lei whose telephone number is (571) 272 7231. The examiner can normally be reached on Mon.-Thurs. 8:00 am to 5:30 pm.
If attempts to reach the examiner by the telephone are unsuccessful, the examiner's supervisor, Thomas Pham can be reached on (571) 272 3689.The Fax number for the organization where this application is assigned is (571) 273 8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published application may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Services Representative or access to the automated information system, call 800-786-9199(In USA or Canada) or 571-272-1000.  


/JIE LEI/Primary Examiner, Art Unit 2872